



COURT OF APPEAL FOR ONTARIO

CITATION: Bell (Re),
    2015 ONCA 19

DATE:  20150115

DOCKET: C57921

Laskin, MacFarland and Lauwers JJ.A.

BETWEEN

IN THE MATTER OF THE PROPOSAL OF

THOMAS ALBERT BOTLY BELL

OF THE CITY OF TORONTO, IN THE PROVINCE OF
    ONTARIO

Arlindo Aragao, for the appellant, Your Legal Business
    Partner Inc.

Sean N. Zeitz, for the respondent, msi Spergel Inc.

Heard:  June 25, 2014

Released:  August 1, 2014

On appeal from the decision of Justice D. M. Brown of the
    Superior Court of Justice, dated January 31, 2013.

COSTS ENDORSEMENT

[1]

The submissions of counsel with respect to costs have been received.

[2]

The costs of the appeal were fixed by the court at the time judgment was
    rendered. Submissions were not requested in relation to that order.  The only
    issue upon which submissions were sought were the costs below  those before
    the Registrar in Bankruptcy and those before the appeal judge in the Superior
    Court.

[3]

Prior to this appeal, counsel had agreed that those costs  payable to
    the respondent at that point because of its success  would be fixed in the sum
    of $20,000.

[4]

In the results below, the appellant in this court had been successful
    before the Registrar in Bankruptcy and the respondent in this court had been
    successful in the Superior Court.

[5]

In my view, there is nothing particularly unique about this case in the
    sense that a no costs order would be appropriate.

[6]

The appellant has succeeded in this court and accordingly should be
    entitled to its costs throughout. The settlement offer referenced by the
    respondent in its submissions is irrelevant to the issue before this court.  So
    too are its submissions in relation to events involving a creditor of the
    appellant.

[7]

In our view, there is no reason why the appellant should not be entitled
    to its costs below in view of its success in this court.  Further, there is no
    reason to fix a different amount from the figure to which the parties agreed
    prior to the hearing of this appeal.

[8]

Accordingly, costs below are ordered payable to the appellant in the sum
    of $20,000 inclusive of disbursements and H.S.T.

John Laskin J.A.

J. MacFarland J.A.

P. Lauwers J.A.


